UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-4456503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Market St., Suite 113 St. Augustine, FL32095 (Address of principal executive offices, including Zip Code) (904) 824-3133 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,809,409 shares of common stock as of February 13, 2014. CREATIVE LEARNING CORPORATION CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2013 2 CREATIVE LEARNING CORPORATION Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 4 Consolidated statements of operation 5 Consolidated statements of cash flows 6 Notes to consolidated financial statements 7 3 CREATIVE LEARNING CORPORATION Consolidated Balance Sheets (Unaudited) December 31, September 30, Assets Current Assets: Cash $ 2,004,947 Accounts receivable, less allowance for doubtful accounts of $7,244 and $10,000, respectively 256,007 310,150 Prepaid expenses 10,571 826 Other receivables - current portion 76,590 94,301 Deferred tax asset 1,058 1,058 Total Current Assets 2,933,331 2,411,282 Note receivable from related party 70,000 70,000 Other receivables - net of current portion 53,688 37,491 Property and equipment, net of accumulated depreciation of $67,863 and $60,073, respectively 292,284 294,863 Intangible assets 162,744 95,270 Deposits 19,000 15,000 Total Assets $ 2,923,906 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable: Related parties $ 5,690 Other 249,837 171,889 Payroll accruals 21,578 13,105 Unearned revenue 35,900 35,900 Accrued marketing fund 109,316 100,754 Customer deposits 62,500 120,001 Income tax payable 190,460 13,131 Notes payable: Related parties 20,000 20,000 Other 92,867 3,560 Total Current Liabilities 784,653 484,030 Other payables - net of current portion 15,000 5,297 Total Liabilities 799,653 489,327 Stockholders’ Equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; -0- and -0- shares issued and outstanding, respectively — — Common stock, $.0001 par value; 50,000,000 shares authorized; 11,809,409 and 11,809,409 shares issued and outstanding, respectively 1,181 1,181 Additional paid-in capital 2,157,673 2,157,673 Retained earnings 572,540 275,725 Total Stockholders’ Equity 2,731,394 2,434,579 Total Liabilities and Stockholders’ Equity $ 2,923,906 The accompanying notes are an integral part of the consolidated financial statements 4 CREATIVE LEARNING CORPORATION Consolidated Statements of Operations (Unaudited) For The Three Months Ended December 31, December 31, Revenues: Initial franchise fees $ $ Royalties and marketing fees 300,652 149,534 Corporate Creativity Center sales 14,640 30,201 1,873,746 813,003 Operating expenses: Franchise consulting and commissions: Related parties 248,844 136,265 Other 315,391 196,169 Franchise training and expenses 97,519 58,568 Salaries and payroll taxes 193,384 127,361 Advertising 191,942 60,450 Professional fees 49,193 27,738 Office expense 91,582 39,623 Depreciation 9,540 6,724 Other general and administrative expenses 202,330 161,507 Total operating expenses 1,399,725 814,405 Income (loss) from operations 474,021 ) Other income (expense): Interest (expense) — ) Other income (expense) 1,873 — Total other income (expense) 1,873 ) Income (loss) before provision for income taxes 475,894 ) Provision for income taxes (Note 1) 179,079 — Net Income (loss) $ $ ) Net Income (loss) per share Basic $ $ ) Basic Weighted average number of common shares outstanding 11,809,409 11,558,575 Diluted $ $
